El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde determinar si el término para notificar a una junta de directores de una cooperativa de vivienda y demás partes involucradas al presentarse una petición de revisión de una decisión de dicha junta ante el Tribunal de Primera Instancia (en adelante TPI), es jurisdiccional o de cumplimiento estricto, ello al amparo de la normativa apli-cable a las cooperativas de vivienda, contenida en los Arts. 35.0-35.9 de la Ley Núm. 50 de 4 de agosto de 1994, cono-cida como la Ley General de Sociedades Cooperativas de Puerto Rico (en adelante Ley Gen. Soc. Coop.), 5 L.P.R.A. secs. 4350-4359.
rH
El 11 de octubre de 2000, la Junta de Directores de la Cooperativa de Vivienda Jardines de San Francisco (en adelante Junta) notificó a la Sra. Liana Ramos Sancho (en adelante señora Ramos Sancho) una resolución mediante la cual la separó como socia de dicha entidad, al privarla de todos los derechos conferidos y requerirle que desalojara y entregara la unidad de vivienda que ocupaba.
A tenor del Art. 35.8 de la Ley Gen. Soc. Coop., 5 L.RR.A. see. 4358, el 24 de octubre de 2000 la señora Ramos Sancho solicitó ante el TPI la revisión de la resolución antes indicada. El 27 de octubre de 2000 notificó a la Junta mediante copia del escrito de revisión.
La Junta solicitó que se dictara sentencia sumaria a su favor. Alegó que, conforme al Art. 35.8 de la Ley Gen. Soc. Coop., supra, la señora Ramos Sancho debió notificarle el escrito de revisión en un término de quince días a partir de la notificación de la resolución y que dicho término era de carácter jurisdiccional. Bajo el argumento de que la copia del escrito le fue notificada un día más tarde del término dispuesto, argüyó que el TPI carecía de jurisdicción por no *821haberse perfeccionado el recurso. Celebrada una vista a tales fines, el 25 de mayo de 2001, el TPI dictó sentencia mediante la cual desestimó el recurso de revisión por falta de jurisdicción.
Inconforme con dicha determinación, la señora Ramos Sancho recurrió ante el Tribunal de Circuito de Apelacio-nes (en lo sucesivo TCA) mediante un escrito de certiorari. El 10 de octubre de 2001, el TCA revocó el dictamen del TPI y determinó que el término de quince días para notifi-car a la Junta era de cumplimiento estricto.
Por entender que el TCA erró en su dictamen, el 30 de octubre de 2001 la Junta presentó ante nos una petición de certiorari. Alegó que el TCA incidió (1) al sostener como válida la notificación realizada fuera del término dispuesto por la Ley Gen. Soc. Coop, y (2) al sostener como válida la solicitud de revisión judicial presentada ante el TPI, en la cual, alegadamente, se omitieron documentos y hechos esenciales.
Expedido el auto mediante Resolución de 14 de diciem-bre de 2001, y contando con la comparecencia de las partes, procedemos a resolver.
HH HH
En vista de que las cuestiones planteadas en el segundo señalamiento de error no fueron consideradas por el foro de instancia ni por el por foro apelativo intermedio, sólo nos limitaremos a resolver la controversia en cuanto a si el término para notificar a la Junta a tenor del Art. 35.8 déla Ley Gen. Soc. Coop., supra, es de carácter jurisdiccional o de cumplimiento estricto.
A. “Las cooperativas de vivienda son aquellas que se dedican a la administración, compra, construcción, venta, alquiler y a cualquier otra actividad relacionada con la vivienda y la convivencia comunitaria.” Art. 35.0 de la Ley Gen. Soc. Coop., 5 L.P.R.A. sec. 4350. Los asuntos de *822las cooperativas sujetas a las disposiciones de la Ley Gen. Soc. Coop, recaen sobre los hombros de una junta de direc-tores, cuya constitución, poderes y funcionamiento se rige por lo dispuesto en los Arts. 15.0-15.3 de la citada ley, 5 L.P.R.A. secs. 4150-4163.(1)
Conforme al Art. 35.5 de la Ley Gen. Soc. Coop., 5 L.P.R.A. see. 4355, la junta de directores tiene la facultad de amonestar, imponer penalidades y separar de sus derechos y requerir el desalojo de todo socio, e incluso su núcleo familiar, que incumpla con sus obligaciones de pago o que incurra en conducta indebida, según la define el Art. 35.4 de la ley, 5 L.P.R.A. see. 4354. Si la actuación del socio acarrea su separación como tal y la pérdida de sus derechos y beneficios en la cooperativa, la junta de directores deberá iniciar un procedimiento de exclusión conforme dis-pone el Art. 35.6 de la Ley Gen. Soc. Coop., 5 L.P.R.A. see. 4356.
Ahora, toda persona que resulte perjudicada por una determinación de la junta de directores tendrá derecho a presentar una petición de revisión ante el TPI. Dicha petición deberá ser presentada en un término de quince días, contados a partir de la notificación por correo certificado de la decisión emitida por la junta de directores. Al *823respecto, el Art. 35.8 de la Ley Gen. Soc. Coop., supra, dis-pone lo siguiente:
Toda persona qne resulte perjudicada por la decisión final de la junta de directores, y haya agotado todos los recursos ante la junta, tendrá derecho a que el Tribunal de Primera Instancia revise dicha decisión.

Los procedimientos para la revisión judicial habrán de ini-ciarse radicando en la sala con competencia del Tribunal de Primera Instancia la petición correspondiente dentro de los quince (15) días de haberse notificado por correo certificado la decisión final de la junta. Copia de la petición se enviará a la junta y a las partes envueltas.

La radicación de la petición de revisión judicial no impedirá que se ponga en efecto la decisión de la junta a menos que el tribunal revisador ordene la suspensión de la misma mientras esté pendiente la revisión, previa justificación de causa para ello.
Cualquier parte que resulte perjudicada por la sentencia del Tribunal de Primera Instancia podrá solicitar la revisión de dicho fallo mediante certiorari, dentro de los 15 días del ar-chivo en autos de la decisión del Tribunal de Primera Instancia. (Enfasis suplido.)
B. Como podemos apreciar, el Art. 35.8 de la Ley Gen. Soc. Coop., supra, ordena que se le notifique —mediante una copia de la petición de revisión— a la junta y a las partes involucradas en el procedimiento. No obstante, el artículo guarda silencio con respecto al término específico para realizar dicha gestión y en cuanto a la naturaleza de éste, si es jurisdiccional o de cumplimiento estricto. Aclaramos que, aun cuando no existe controversia con respecto al término para notificar, y en vista de la filosofía que permea todo proceso judicial, la cual “auspicia que todas las partes del pleito estén plenamente enteradas de todo lo que allí acontece y puedan expresarse sobre todos los desarrollos en éste”, Lagares v. E.L.A., 144 D.P.R. 601, 618 (1997), resulta forzoso concluir que la notificación debe ser realizada de manera simultánea a la presentación del escrito y dentro del término de quince días.
Dada la ausencia de una expresión clara del legis-*824lador en cuanto a la naturaleza jurisdiccional del término no podemos impartirle dicho carácter. Por lo tanto, la noti-ficación a la junta y a las partes involucradas dentro del término de quince días es de cumplimiento estricto.
Sobre este particular, ilustrativos nos parecen Lagares v. E.L.A., supra, y Sucn. Salvador Jiménez v. Pérez, 153 D.P.R. 527 (2001). En Lagares v. E.L.A., supra, nos enfrentamos a una controversia similar a la de autos respecto a la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual gobierna el mecanismo de la moción de reconsideración. Allí expresamos que, tomando en consideración que la atribución de carácter jurisdiccional tiene graves consecuencias procesales, ya que éste tiende a privar al foro judicial de autoridad para entender en el pleito o reclamación, “sólo puede determinarse la falta de jurisdicción de un tribunal sobre algún asunto si ello ‘se ha dispuesto claramente por ley’ Lagares v. E.L.A., supra, pág. 617. Véase, además, Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994).(2) De esta manera, allí concluimos que el término para notificar a las partes de copia de una moción de reconsideración es de cumplimiento estricto, toda vez que la Regla 47 de Procedimiento Civil, supra, a diferencia de las reglas que gobiernan los recursos de apelación y revisión, nada dispone de forma *825específica con respecto a la notificación de dicha moción a la parte adversa. Lagares v. E.L.A., supra.(3)
Por su parte, en Sucn. Salvador Jiménez v. Pérez, supra, hicimos eco de nuestras expresiones en Lagares v. E.L.A., supra. En aquella ocasión determinamos que el requisito de notificación a las partes mediante copia de una solicitud de determinaciones de hechos adicionales, al amparo de las Reglas 43.3 y 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es de cumplimiento estricto.
En síntesis, a tenor del Art. 35.8 de la Ley Gen. Soc. Coop., supra, la notificación a una junta de directores de una cooperativa de vivienda y demás partes implicadas en un proceso de revisión judicial ante el TPI deberá hacerse dentro del término de quince días para presentar el recurso. El término para notificar a las partes es de cum-plimiento estricto y, de no cumplirse, la parte deberá acre-ditar las razones que justifiquen dicha dilación. De no jus-tificarse la tardanza, el recurso será desestimado. Al igual que en Lagares v. E.L.A., supra, y en Sucn. Salvador Jiménez v. Pérez, supra, la norma enunciada se aplicará prospectivamente.
1-H HH h — H
Por las razones que anteceden, confirmamos el dicta-men del Tribunal de Circuito de Apelaciones. Se devuelve el caso al Tribunal de Primera Instancia para que continúen con los procedimientos.

Se dictará sentencia de conformidad.


(1) La Ley General de Sociedades Cooperativas de Puerto Rico (en adelante Ley Gen. Soc. Coop.) tiene el propósito de agilizar y liberalizar la estructura cooperativa de acuerdo con las tendencias mundiales modernas, de forma que contribuya al de-sarrollo de las cooperativas que actualmente operan y que, a su vez, resulte atractiva para la formación de nuevas cooperativas. Véase la Exposición de Motivos de la Ley Gen. Soc. Coop., 1994 Leyes de Puerto Rico 218. Así pues, provee un conjunto de normas, doctrinas y guías que condicionan la actuación de las entidades cooperativas y los sujetos que en ella participan. Ahora bien, en conformidad con el Art. 3 de la referida ley, 5 L.P.R.A. see. 4020, las cooperativas son personas jurídicas privadas de interés social fundadas en la solidaridad y el esfuerzo propio para realizar activida-des económico-sociales con el propósito de satisfacer necesidades individuales y co-lectivas sin ánimo de lucro. En conformidad con lo anterior, no le es aplicable la amplia definición del concepto agencia, previsto en la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1998 (3 L.P.R.A. see. 2101 et seq.). Se rigen, pues, por el derecho coope-rativo y, supletoriamente, por el derecho que le sea aplicable en cuanto sea compatible con su naturaleza. Art. 2.2 de la Ley Gen. Soc. Coop., 5 L.P.R.A. sec. 4012.


(2) Al respecto, véanse Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635 (1991), y González Santos v. Bourns P.R., Inc., 125 D.P.R. 48 (1989). En el primero, recono-cimos el carácter jurisdiccional de la notificación a las otras partes del pleito, de una solicitud de revisión judicial de una decisión administrativa, a tenor de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, puesto que dicho estatuto dispone expresamente que “la parte notificará la solicitud de revisión ... a todas las partes dentro del término para solicitar dicha revisión”. Méndez v. Corp. Quintas San Luis, supra, pág. 637. En el segundo, resolvimos que la notificación de un escrito de apelación del Tribunal de Distrito al Tribunal Superior, era jurisdiccional, a la luz del lenguaje de la Regla 53.2 de Procedimiento Civil, supra, que dispone que “el apelante notificará la presentación del escrito de apela-ción a todas las partes ... dentro del término para apelar”. González Santos v. Bourns P.R., Inc., supra, pág. 57.


(3) En lo pertinente, expresamos en Lagares v. E.L.A., supra, pág. 617: “en particular, la ausencia de un expreso mandato legislativo sobre el término dentro del cuál deban notificarse [Zas mociones de reconsideraciónJ, nos impide resolver por puro fíat judicial que la notificación de dichas mociones dentro del término para presen-tarlas es un requisito jurisdiccional”. (Énfasis en el original.)